Title: From George Washington to Charles Lawrence, 10 August 1764
From: Washington, George
To: Lawrence, Charles



Mr Lawrence
[Mount Vernon] Virga, 10th Augt 1764.

The things following you will send for the purposes required and charge them as their directed.

A Livery suit to be made of worsted Shagg of the Inclosed colour & fineness lined with red Shalloon—and made as follows—The Coat and Breeches alike with a plain white washed button—the Button holes worked with Mohair of the same colr—A Collar of red shagg to the Coat with a narrow lace like the Inclosed round it—a narrow Cuff of the same colour of the Coat turn’d up to the bent of the Arm and laced round at that part—the waistcoat made of red Shagg (worsted shagg also) and laced with the same lace as that upon the Collar and Sleeves—This Suit to be made by the largest measure sent—and charged to George Washington.
Also one other Livery Suit made exactly as the above and of the same coloured Shaggs and Lace by the other measure but charged to Master Custis along with the following things which you are desd to send for his own wearg Apparel—viz.
A Suit of fashionable Cloth Cloaths
A Suit of thin Summer Do & 3 pr Nankeen Breeches—Note these are to be sent for a boy of Eleven years of age—those sent last year to him were rather too large. but you are to consider he is growing.
I cannot conclude this Letter without observing that your charges are most exorbitantly high insomuch that it will be impossible for me to continue my corrispondance & dealings with you unless I am to experience some alteration for the better—It is unnecessary I dare venture to say for me to point out in what Instances—I shall only refer you generally to the Bills you have sent me particularly for a Pompadour Suit forwarded last July amounting to £16.3.6 without Embroidery, Lace, or Binding—not a close fine cloth neither—and only a gold Button that woud not stand the least wear—Robert Cary Esqr. & Co. will pay the Costs of these Cloaths and I am Sir Yr Hble Servt

Go: Washington

